PER CURIAM:
Damon Kissam died while an inmate in the Rappahannock Regional Jail. Joy Kissam, as administrator of Damon’s estate, sued various defendants, alleging constitutional claims under 42 U.S.C.A. § 1983 as well as state law claims. The district court granted summary judgment in favor of the defendants, and Kissam appeals. We have reviewed the record and the briefs and find no reversible error. Accordingly, we affirm the district court’s order granting summary judgment against Kissam’s claims. See Kissam v. Rappahannock Regional Jail, No. 1:04CV466 (E.D. Va. April 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED